ORDER

PER CURIAM.
Randy Stroud (“Movant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. In his appeal, Movant contends that the trial court erred when it failed to find that his trial attorney rendered ineffective assistance by failing to call certain witness to testify on Movant’s behalf.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).